

113 S2034 IS: Reclamation Title Transfer Act of 2014
U.S. Senate
2014-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2034IN THE SENATE OF THE UNITED STATESFebruary 24, 2014Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of the Interior to establish a program to facilitate the transfer
to non-Federal ownership of appropriate reclamation projects or facilities, and for other
purposes.1.Short titleThis Act may be cited as the
		  Reclamation Title Transfer Act of 2014.2.DefinitionsIn this Act:(1)Conveyed propertyThe term conveyed property means an eligible facility that has been  conveyed to a qualifying entity under section 3(b)(1).(2)Eligible facility(A)In generalThe term eligible facility means a reclamation project or facility, or a portion of a reclamation project or facility, for
			 which the United States holds title and that
			 meets the criteria for potential transfer established under section 5(a).(B)InclusionsThe term eligible facility includes dams	and appurtenant works, infrastructure, recreational facilities, buildings, 
			 distribution and drainage works, and associated land or interests in land
			 or  water.(3)Qualifying entityThe term qualifying entity means a State, unit of local government, Indian tribe, municipal corporation, quasi-municipal 
			 corporation, or other entity (such as a water district) that, as
			 determined  by the Secretary, has the capacity to continue to manage the
			 conveyed property  for the same purposes that the conveyed property has
			 been managed for under the reclamation laws.(4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of the Bureau of Reclamation.3.Authorization of title transfer program(a)Establishment of title transfer programThe Secretary may establish a program that—(1)identifies and analyzes the potential for public benefits from the transfer out of  Federal
			 ownership of eligible facilities, including analyses of the  financial,
			 operational, and environmental characteristics of the eligible facilities
			 proposed for  transfer; and(2)facilitates the transfer to qualifying entities of the title to eligible facilities to	promote
			 more efficient management of water and water-related facilities.(b)Authorization To transfer title to eligible facilities(1)In generalThe Secretary, without further authorization from Congress, may convey to a qualifying entity all
			 right, title, and  interest of the United States in and to any eligible
			 facility, subject to paragraphs (2) through (6).(2)Right of first refusalIf the entity that operates an eligible facility at the time that the Secretary attempts to
			 facilitate the transfer of title under subsection (a)(2) is a qualifying
			 entity, that entity shall have the right of first refusal to receive the
			 conveyance under paragraph (1).(3)Reservation of easementThe Secretary may reserve an easement over a conveyed property if  the Secretary determines that
			 the easement is  necessary for the management of any interests retained by
			 the Federal Government under this Act.(4)Mineral interests(A)RetentionThe Secretary shall retain any mineral interests associated with a  conveyed property.(B)ManagementThe mineral interests retained under subparagraph (A) shall be managed—(i)consistent with Federal law; and(ii)in a manner that would	not interfere with the purposes for which the reclamation project was
			 authorized.(5)Interests in waterNo interests in water shall be conveyed under this Act unless the  conveyance is provided for in
			 writing in an agreement between the Secretary and  the qualifying entity.(6)Additional criteriaTitle transfers under this section shall be carried out consistent with—(A)this Act; and(B)any additional criteria or procedures that the Secretary  determines to be in the public interest.(c)Restrictions on useAs a condition of obtaining title to an eligible facility, the qualifying entity shall agree to use
			 the eligible facility for substantially the  same purposes the eligible
			 facility is being used for during the period in which the eligible
			 facility was under reclamation ownership.4.Compliance with environmental and historic preservation lawsBefore conveying eligible facilities under this Act, the Secretary shall complete all actions
			 required under all applicable laws, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(3)the National Historic Preservation Act (16 U.S.C. 470 et seq.).5.Eligibility criteria(a)EstablishmentThe Secretary shall establish criteria for determining whether facilities are eligible for
			 conveyance under this Act.(b)Minimum Requirements(1)Agreement of qualifying entityThe criteria established under subsection (a) shall include a requirement that a qualifying entity
			 agree—(A)to accept title to the eligible facility;(B)to accept all liability for the eligible facility, except as otherwise provided in section 6;(C)to use the eligible facility for substantially the same purposes the eligible facility is being
			 used for at the time
			 the Secretary evaluates the potential transfer; and(D)to provide, as consideration for the assets to be conveyed, compensation to the United States in an
			 amount that is the equivalent of the net  present value of any repayment
			 obligation to the United States or other income  stream the United States
			 derives from the eligible facility to be transferred as of the date of the
			  transfer.(2)Determinations of Secretary(A)In generalThe criteria established under subsection (a) shall include  a requirement that the Secretary, in
			 consultation with the Governor of any State in which the project is
			 located,
			 determine that the proposed transfer—(i)would not have an unmitigated significant effect on the environment;(ii)is uncomplicated, based on, as determined by the Secretary—(I)there being no significant opposition to the proposed transfer;(II)the eligible facility not being hydrologically integrated with other Federal or non-Federal water
			 proj­ects;(III)the eligible facility not generating significant quantities of electric power sold to, or eligible
			 to be sold to, power customers (other than the project itself); and(IV)the parties to the transfer being able to reach agreement on legal, institutional, and financial
			 arrangements relating to the conveyance;(iii)is consistent with the responsibility of the Secretary—(I)to protect land and water resources held in trust for  federally recognized Indian tribes; and(II)to ensure compliance with any applicable international	treaties and interstate compacts; and(iv)is in the financial interest of the United States.(B)PublicationThe Secretary shall make publically available  information on how the Secretary made the
			 determinations under subparagraph (A).(3)Status of reclamation landThe criteria established under subsection (a) shall require that any land to be conveyed out of
			 Federal ownership under this Act is—(A)land acquired by the Secretary; or(B)land withdrawn by the Secretary, only if—(i)the Secretary determines in writing that the withdrawn land is encumbered by reclamation project
			 facilities to the extent that the withdrawn land is unsuitable for return
			 to the public domain; and(ii)the qualifying entity agrees to pay fair market value for the withdrawn land to be conveyed.6.Liability(a)In generalExcept as provided in subsection (b), effective beginning on the date of conveyance of any eligible
			 facility under this Act, the United States shall not be liable under any
			 law for damages of any kind arising out of any act, omission, or
			 occurrence based on the prior ownership or operation of the conveyed
			 property.(b)LimitationNotwithstanding subsection (a), the United States shall retain the responsibilities and authorities
			 of the United States for a conveyed property based on the prior ownership
			 or operation of the conveyed property by the United States under Federal
			 environmental laws, including the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).7.BenefitsAfter a conveyance of an eligible facility under this Act—(1)the conveyed property shall no longer be considered to be a part of a reclamation project; and(2)the entity to which the conveyed property is conveyed shall not be eligible to receive any benefits
			 with respect to the conveyed  property (including project power), except
			 for benefits that would be available to a similarly situated entity with 
			 respect to property that is not part of a reclamation project.8.Compliance with other laws(a)In generalAfter a conveyance of title under this Act, the qualifying entity to which the property is conveyed
			 shall comply with all applicable Federal, State, and local laws (including
			 regulations) in the operation of the conveyed property.(b)Effect(1)In generalNothing in this Act shall affect or interfere with—(A)the laws of any State relating to the control, appropriation, use, or distribution of water used in
			 irrigation or for any other purpose;(B)any vested right acquired under State law; or(C)any interstate compact, decree, or negotiated water rights agreement.(2)Conformity with State lawIn carrying out this Act, the Secretary shall proceed in conformity with the State laws and rights
			 acquired under State law described in paragraph (1).9.Authorization of appropriations(a)In generalThere are authorized to be appropriated to carry out this Act such sums as are necessary.(b)Use of amountsAmounts made available under subsection (a)  may be used—(1)to carry out the investigations to carry out this Act; and(2)to pay any other costs associated with conveyances under this Act, including an appropriate Federal
			 share of the costs of compliance with the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) and other applicable law.(c)Not treated as project costsExpenditures made by the Secretary under this Act—(1)shall not be a project cost assignable to a reclamation project; and(2)shall be nonreimbursable.10.Termination of authorityThe authority of the Secretary to carry out conveyances under this Act shall terminate 15 years
			 after the date of enactment of this Act.